Title: II. Bounds of Six Proposed Northwest Colonies, 1 January–1 March 1784
From: Jefferson, Thomas
To: 


          
            Virginia to be bounded Westerly by the Ohio, Kanhaway, Kentucky and a meridian line from the most Southern spring of the Kentucky to the Carolina line.
            N. Carolina by the Catawba and Kanhaway rivers and a line joining their nearest sources.
            
            S. Carolina by the Cavetta river, the nearest water of the Hogohegee and a line joining them.
            Georgia by the Cavetta and Flint rivers.
          
          
            New Colonies
            A. Kentucky on the East, Ohio North, Meridian of the mouth of Myamis river West, Hogohegee South.
            B. By A. East, Ohio North, Hogohegee West and South.
            C. Pennsylva. and Ohio East, Lake Erie North, Wabash West, and S. West by a line running from mouth of Elk’s eye somewhat North Westerly.
            D. South Ohio, North East by C. West the Wabash.
            E. The Wabash on the East, North the Ilinois river, South West a line from mouth of Pimitouy river to mouth of Wabash.
            F. North East by E. South by Ohio, West by Missisipi, North by the Ilinois river.
          